 JACKSON CHAIR COMPANY, INC.651IV.THE REMEDYHaving found that Plant has engaged in certain unfair labor practices, I shall recom-mend that it be ordered. to cease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.Having found that Plant has discriminated in regard to the hire and tenure ofemployment of Maxie Beardon and Claude Van Vlack, I shall recommend that Plantoffer to each of them immediate and full reinstatement to his former or substantiallyequivalent position as insulation mechanic, without prejudice to his seniority or otherrights and privileges, and make each whole for any loss of pay suffered as a resultof the discrimination by payment to him of a sum of money equal to the amount hewould have earned as an insulation mechanic from April 17, 1953, to the date ofthe offer of reinstatement, less his net earnings during that period.The computationshall be made on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, 291-294. Earnings in one particular quartershall have no effect upon the back-pay liability for any other such period. It willalso be recommended that Plant make available to the Board upon request payrolland other records to facilitate the checking of back pay.Having found that the evidence does not establish that the Respondent Union andHutchinson caused or attempted to cause the discharge of Beardon and Van Vlack,and as there is no evidence that the Respondent Union and Hutchinson restrainedor coerced Reardon or Van Vlack in respect to rights guaranteed in Section 7 of theAct, it will be recommended that the complaint against the Respondent Union andHutchinson be dismissed in its entirety.As the evidence does not establish any violation of the Act by the IncorporatedAssociation, it will be recommended that the complaintagainstthe IncorporatedAssociation and the Association be dismissed in its entirety.Upon the basis of the foregoing findings of fact, and the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Local 5 of the International Association of Heat and Frost Insulators and As-bestosWorkers, AFL, is a labor organization within the meaning of Section 2 (5)of the Act.2.Albert E. Hutchinson is the agent of the above-named Union.3.By discriminating in regard to the hire and tenure of employment of MaxieBeardon and Claude Van Vlack, thereby encouraging membership in and approvalby the Respondent Union, Plant Insulation Company has engaged in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.4.By thus interfering with, restraining, and coercing employees in the exerciseof rights guaranteed by Section 7 of the Act, Plant Insulation Companyhas engagedin unfair labor practices withinthe meaningof Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.6.The evidence does not establish any violation of the Act on the part of Insula-tionContractors of Southern California,Inc., InsulationContractors of SouthernCalifornia, Local 5 of the International Association of Heat and Frost Insulatorsand Asbestos Workers, AFL, and its agent, Albert E. Hutchinson.[Recommendations omitted from publication.]JACKSONCHAIRCOMPANY, INC.andINTERNATIONAL UNION, UNITEDAUTOMOBILEWORKERS OF AMERICA,AFL.Case No. 9-CA-746.October29,19541Decision and OrderOn June 3, 1954, Trial Examiner C. W. Whittemore issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom and110 NLRB No. 102. '652DECISIONS OF NATIONAL LABOR RELATIONS BOARDtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-'ceptions to the Intermediate Report 1 and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in the.case, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.'OrderUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Jackson Chair Company,Inc.,Danville, Kentucky, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a) Interrogating its employees concerning their union member-ship in, or their activities on behalf of, International Union, UnitedAutomobile Workers of America, AFL, or any other labor organiza-1The Union moved to strike Respondent's original exceptions because they did not desig-nate the page and line of the portion of the record relied upon,as required by Section102.46 of the Board'sRules and Regulations.The Union also moved to deny the oralargument requested by RespondentRespondent thereafter filed amended exceptions add-ing page and line citations and renewed its request for ori1 argumentThe Union there-after filed a motion to strike the amended exceptions as untimely and to deny oral argu-mentThe Respondent filed a response to the Union'smotion and a formal request toextend time for filing its amended exceptionsThe Union'smotion to strike Respondent's exceptions is denied.These exceptions, asoriginally filed, constituted substantial compliancewith theBoard's Rules and Regula-tions and the error was promptly correctedGulf Coast Oil Company,97NLRB 1513.However,Respondent's request for oial argument is denied because the record,the ex-ceptions and brief, in our opinion,adequately present the issues and positions of theparties.2The Trial Examiner,while stating the jurisdictional facts which disclose that theRespondent is engaged in commerce within the meaning of the Act, inadvertently failedto make a specific finding to this effectWe so find3We do not adopt a subsidiary finding of the Trial Examiner that a"serious conflict"exists in the testimony of President Hughes Jackson and Foreman Shelby Basham con-cerning Basham's request for permission to discharge employee Mobley. Jackson testi-fied that Bashani had come to him 1 or 2 days before the actual discharge to request per-mission to discharge MobleyAlthough Basham testified lie had not requested suchauthority,it appears,in context,that he may have intended to refer specifically to anyrequest which he may have made the day of the discharge.Under these circumstances,we are not peisuaded that any conflict necessarily exists in this testimony.However, thisfinding does not alter our concurience with the Trial Examiner's ultimate conclusion, forthe reasons fully set forth in the Intermediate Report,that the discharge of Mobley wasviolative of Section 8 (a) (3) and (1).Also, in view of our adoption, on other grounds referred to in the Intermediate Report,of the Trial Examiner's finding that by November 12, 1953,the Respondent was awareofMobley's union activity,we likewise find it unnecessary to draw any inference fromthe fact thatthe Respondent employed a small number of employees in a small community.In view of our agieement with the Trial Examiner that Respondent's other conduct vio-lated Section 8 (a) (1) of the Act, we find it unnecessary to pass upon whether Respondentalso violated the Act by Forelady Devine's alleged instruction to employees to throw awayunion leaflets. JACKSON CHAIR COMPANY, INC.653'tion, in a manner constituting interference, restraint, or coercion inviolation of Section 8 (a) (1).(b)Threatening its employees with reprisals because of theirunion membership or activities.(c)Discouragingmembership in International Union, UnitedAutomobile Workers of America, AFL, or in any other labor organi-zation of its employees, by discriminating against any employee withrespect to his hire or tenure of employment, or any term or condition,of employment.(d) In any other manner interfering with, restraining, or coercingits employees in' the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, andto refrain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in a labor-organization as a condition of employment, as authorized by Section,8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Harold L. Mobley immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges previously enjoyed, and makehim whole for any loss of pay he may have suffered by reason of thediscrimination against him, in the mariner set forth in the section ofthe Intermediate Report entitled "The Remedy."(b)Upon request make available to the National Labor RelationsBoard or to its agents, for examination and copying, all payroll rec-ords, social-security payment records, timecards, personnel recordsand reports, and all other records necessary to analyze the amount ofback pay due and the right of reinstatement under the terms of this,Order.(c)Post at its plant in Danville, Kentucky, copies of the notice.attached hereto marked "Appendix."' Copies of such notice, to be-furnished by the Regional Director for the Ninth Region, shall, afterbeing duly signed by the Respondent, be posted by it immediatelyupon receipt thereof and be maintained by it for a period of sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees customarily are posted.Reasonable steps.shall be taken by the Respondent to insure that such notices are notaltered, defaced, or covered by any other material.4In the event that this order is enforced by a decree of a United States Court of Appeals—there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order.' 654DECISIONSOF NATIONALLABOR RELATIONS BOARD(d)Notify the Regional Director for the Ninth Region, in writing,within ten (10) days from the date of this Order what steps Respond-ent has taken to comply therewith.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their mem-bership in, or their activities on behalf of, International Union,United Automobile Workers of America, AFL, or any other labororganization, in a manner constituting interference, restraint, orcoercion in violation of Section 8 (a) (1).WE WILL NOT threaten our employees with reprisals because oftheir union membership or activities.WE WILL NOT discourage membership in International Union,United Automobile Workers of America, AFL, or in any otherlabor organization of our employees, by discriminating againstany employees with respect to their hire or tenure of employment,or any term or condition of employment except to the extent per-mitted by Section 8 (a) (3) of the Act.AVE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organi-zation, to form labor organizations, to join or assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, and to refrain from any orall of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section 8(a) (3) of the Act.WE WILL offer Harold L. Mobley immediate reinstatement tohis former or a substantially equivalent position without preju-dice to his seniority or other rights and privileges and we willmake him whole for any loss of pay suffered as a result of thediscrimination against him.JACKSONCHAIRCOMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. JACKSON CHAIR COMPANY,INC.655Intermediate ReportSTATEMENT OF THE CASEA charge having been duly filed and served, a complaint and notice of hearingthereon having been issued and served by the General Counsel of the National LaborRelations Board, and an answer having been filed by the above-named Respondent,a hearing involving allegations of unfair labor practices in violation of Section8 (a) (1) and (3) of the National Labor Relations Act, as amended, (61 Stat. 136)herein called the Act, was held in Danville, Kentucky, on April 19 and 20, 1954,before the duly designated Trial Examiner.In substance, the complaint alleges and the answer denies that the Respondentthrough its officers and agents has interrogated and threatened its employees regard-ing their union activities and sympathies; on November 12, 1953, discriminatorilydischarged employee Harold L. Mobley because of his activities on behalf of theUnion; and by such conduct has interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed by Section 7 of the Act.At the hearing all parties were represented, were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence pertinent tothe issues, to argue orally upon the record, and to file briefs and proposed findingsand conclusions.Briefs have been received from the Respondent and GeneralCounsel.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Kentucky corporation, with its principal office and placeof business at Danville, Kentucky, where it is engaged in the manufacture andsale of upholstered chairs and similar products.During the year preceding the hearing it purchased supplies and equipment valuedatmore than $200,000, of which about 98 percent was transported into Kentuckyto its plant from other States of the United States. In the same period it manu-factured, sold, and shipped products valued at more than $650,000, of which about98 percent was shipped directly from the plant to points outside Kentucky.The Respondent concedes that it is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile Workers of America, AFL, is a labororganization admitting to membership employeesof theRespondent.III.THE UNFAIR LABOR PRACTICESThe discharge of Harold Mobley-the major issue in this case-followed his 3-dayeffort to obtain signatures of fellow employees upon authorization cards in theCharging Union.Other events in issue occurred within a few days preceding orfollowing his summary dismissal on Tuesday, November 12, 1953.At the time of his discharge Mobley had been serving the Respondent for abouta year as its truckdriver.His major duties were to haul chair frames from the millto the upholstering plant, a distance of 2 or 3 blocks, but he was also required todo various odd jobs, such as hauling trash, running errands, and for a period doinginspection work.It is undisputed that he was subordinate to 3 or 4 supervisors,each of whom gave him instructions.Sometime in September 1953, and several weeks before his discharge Mobleyqueried several other employees as to their desires about forming a union.Afterone of such employees warned him that he had better keep quiet about organizing,Mobley asked Hughes Jackson, Sr., head of the concern, if he had been "askingabout me having anything to do with the Union." Jackson said he had heard rumors.Mobley told him to pay no attention to them, and said he had nothing to do withthe Union. Jackson replied that he did not think he did.'Apparently Mobley discontinued his efforts to arouse interest in organizing untilNovember, when he received some cards from a union representative.On Monday,iThe quotations are from and the findings based upon the credible testimony of Mobley,which is in substance corroborated by Jackson 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 9, he sought and obtainedsignaturesto these cards, as he also did ocrthe following Tuesday and Wednesday, while at the factory.On Thursday he wassummarily discharged by Foreman ShelbyBasham.According to Mobley, Bashamtold him when giving his pay check: "I am goingto have to let you go, you lied tous."Basham,as a witness,denied telling the employee he had lied.Accordingto the foreman, "wasn't nothing said in that manner at all; I just said to him herewas his check and we dissolved partnerships."Since the motive precipitating the discharge is the crucialpoint at issue, and'because of the conflict in testimony as to the reason advanced by the foreman atthe time of the dismissal,it isnecessary to appraise evidenceas toother factorswhich are asserted by the Respondent to bear upon Basham's action.Turning first to the claims themselves-as to the reasons for Mobley'sdismissal.The Respondent's answer itselfcontainsno "short and simple statement of the factswhich constitute the ground of defense," as required by the Board's Rules and Regula-tions,2but merely denies the allegations of the complaint as to Mobley.Hughes Jackson, the head of the Company, and the first management witnessto givereasons for the discharge, said that while he did not direct the action, heagreed to and authorized it.He said that Foreman Basham came to him justbefore the discharge and said he "wanted to get rid of" Mobley, because he was."not keeping the frames in the plant for the springers, and that he was wasting histime at the mill with horseplay,and just plainloafing, and he was not doinghis-he was not attending to his job...... Later in his testimony he amendedhis originalstatement by saying, "As I remember it, Basham did not tell me ofthe horseplay.One or more of the men at the mill told me about him."Basham himself, however, also a witness for the Respondent, flatly denied that heasked Hughes Jackson for permission to fire Mobley-thus immediately posing whatappears to the Trial Examiner to be a serious conflict in the defense evidence whichmay not be ignored in attempting to resolve other confused and conflicting testi-mony given by management witnesses on the matter of Mobley's discharge.Basham testified that he never warned Mobley of discharge if he did not "get to,moving," and that nothing was said about "firing Mobley at any time" until themorningof November 12, when General Manager James E. Jackson called him bytelephone and told him to get Mobley "rolling or get him out, or do something withhim."James E. Jackson,as a witness, said:"Iwas the one that told them they hadto discharge him or one way or another, just get him busy or discharge him .. .I emphasized getting rid of him."Despite the somewhat equivocal nature of Jackson's "instructions"to Basham,revealed by their above-quoted testimony, other facts make it reasonable to con-clude that Basham accepted them as a direct order to fire Mobley. In a swornstatement to a Board agent on January 7, 1953, Basham said that Jackson calledat 8.30 a. m. on November 12 and told him "to get shet" of Mobley. Bashamfurther testified, at the hearing, that after being called by Jackson he "went up tothe mill" and found Mobley "loading chairs as fast as he could," that he observedhim the rest of the morning, and that he did not see Mobley loafing at all.Never-theless he gave the employee his check and fired him at noon. Thus it appears,from the testimony of the foreman who both observed and fired Mobley, thatMobley performed his work satisfactorily from 8:30 on, and provided no occasionfor his selection from alternate instructions.From the time of Jackson's calluntil the actual discharge,Mobley was "moving" or "rolling," according to theforeman.It is plain, furthermore, that such satisfactory activity was not the resultof fear of discharge-since Basham testified that he never warned the employeeof dismissalif he did not "get to moving."The responsibility for ordering Mobley's discharge thus seems to be fairly fixedupon James E. Jackson.His real motive should next be determined.At one point in his testimony he said:Mobley was discharged for loafing, poor work. He had been continuallywarned by myself and others to get his work up and the day he was dischargedhe had gotten away behind in hauling frames from the mill building to theupholstery plant, production had practically stopped over there for thespringers because they didn't have the frames, so I contacted Mr. Bashamwho was superintendent of upholstery, and told him he either had to get ridof Mobley or get him moving, one way or the other, either get him out of the-plant, fire him,or seethat frames were put into the upholstery plant.2 See.102.20. JACKSON CHAIR COMPANY, INC.657In passing,it should be noted that Jackson's testimony: "production had prac-tically stopped.because they didn't have the frames," is flatly contradicted byBasham,who said that "that morning he filled the place full of frames."The "poor work," Jackson went on to explain, "had been going on for, I wouldsay, a month, two months."He was then asked by his own counsel:Now, relate to the Examiner whether or not that poor work was anything inaddition to the fact that he was falling down on his job in gettingframes upto the upholstering department?Jackson's reply was an unmodified "No."After some prompting by his counsel, Jackson described other claimed faultsand derelictions of the employee.Such testimonywas generaland indefinite.Forexample, he said:He also was supposed to haul trash out of the plant, cinders and such.AndI thinkfor several weeks up to then he hadn't hauled anything out of there,trash had accumulated. [Emphasis supplied.]He also described an incident occurring many weeks before, when hehad seenMobley's truck stopped between the mill and the plant while the employee spoketo high school girls.According to the foreman's subsequent testimony, Bashamhimself was on the truck with Mobley that morning, and the incident was not ofsufficient importance for him to speak to the employee about it.In any event, the nub of Jackson's claim, it is clear, is that he ordered the dis-charge on the morning of November 12 because "production had practically stoppedover there for the springers because they didn't have the frames."The merit ofthis claim is directly refuted by Basham's testimony to the effect that before thedischarge,Mobley had delivered enough frames to last the upholsterers 2 days. Thusit is plain,and the Trial Examiner concludes and finds, that credible evidence doesnot support Jackson's claim that at the time of the discharge Mobley was "behind"in hisdelivery work.Construing Jackson's testimony to mean that before he ordered the discharge,on the morning of November 12, Mobley was derelict in delivering chairs entailsappraisalof other testimony.The following colloquy occurred between Jacksonand General Counsel:Q. All right, then, on themorningthatMobley was discharged did youcall the plant and ask them if there were frames ready?A. I went up there.Q. You went up there and there were frames ready, is that correct?A. Plenty of frames.This testimony that he went to the mill, himself, to check on the supply ofavailable framesis inserious conflict with his own sworn statementgiven to aBoard agent on January 28, 1954, in which he said:I don't recall if I was at the mill the morning that Mobley was discharged. .I checked with Montgomery [foreman at the mill] that morning and he saidthat plenty of frames were available and I thought it was Mobley's negligenceaccounted for the lack of frames at the plant. . . . I don't think I talkedwithMobley the morning of his discharge. I saw him around but it wasin the course of his regular duties.[Emphasis supplied.]Of Jackson's two opposing statements: (1) That he went to themill himselfthat morning, and (2) that he did not go to the mill but called Montgomery-neitherfinds credible corroboration in Montgomery's testimony.According to that fore-man, Basham's assistant-one Singleton-called him that morning, as he usuallydid, to have frames sent down.Tracing the matter still further-to Singleton, his testimony leads to the beliefthat he made no call to Montgomery. For at one point he said:the day he [Mobley] was discharged, I would be at the back some placeelse, the day he was discharged.Later in his testimony he said:I told you before I was in the back of the building and I didn't know anythingabout the frames, if you recall that.He further said that he could recall no conversation with Basham that morning eitherabout Mobley or chair frames-until after Mobley had been discharged.338207-35-vol. 110-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus one reaches the dead end of a futile effort to find credible facts to supportJackson's claim as to events causing the dismissal of Mobley.The Trial Examinerisunable to find from Montgomery's testimony that Singleton,Jackson,or anyoneelse checked with him as to the availability of frames on the morning of November12-for on other matters his testimony is stretched by extravagance to a point beyondcredence.For example,he said Mobley was a good worker only for the first 2weeks of his employment,and that he loafed from the time he started to workuntil he was fired.His description of Mobley is far from consistent with that givenby Hughes Jackson. Jackson said Mobley's "efficiency"did not begin to "decline"until "about beginning at the time that he came to see me"-denying that he wasinterested in the Union.Even that,he admitted,"was not alarming.Employeesdo that.Iwas a boy once, myself,and my efficiency declined every once in a while."In the year of his employment,Mobley was given two raises-the latter one in Sep-tember or October,a few weeks before his dismissal.Far more credible is the testimony of Lawrence Engle, the one inspector at the millwhose duty it was to check the frames before Mobley transported them to the plant.He said that he was out ill the day Mobley was fired-a statement unchallenged bythe Respondent.Not only does this fact present a reasonable explanation for what-ever short delay there may have been early in the morning of November 12 in deliv-ery of frames,but his credible testimony,supported by that of the driver who tookMobley's place,is to the effect that such delays were frequent-not only because theframes ordered were not ready for his inspection,but also because sometimes hehad not sufficient time to inspect them.In short,the Trial Examiner finds that the preponderance of credible evidencefails to support the Respondent's claim that Mobley was discharged for good cause.The continuity of other events immediately preceding the discharge leads to theconclusion that Mobley actually was dismissed because of his union activities andto discourage membership in that organization.As previously described,he openlysolicited signatures to union cards during the 3 days before November 12.A com-paratively small number of employees are employed by this enterprise in a smallcommunity.Mobley worked under the supervision of 3 or 4 management repre-sentatives.It is reasonable to infer, and the Trial Examiner so concludes,that byNovember 12 management had become aware of Mobley's organizing leadershipand that his activities were contrary to his voluntary statement to Jackson as to hisstate of mind regarding the Union in September.Other facts,some undisputed,support not only this conclusion but a finding that management was concerned inan effort to prevent such self-organization of its employees.From the credible testimony of three employees3itisfound,despiteMont-gomery's denial,that shortly before November 12 he warned them,in effect,that theyhad better keep their"union talk quiet," for if Jackson discovered it they would losetheir jobs.A day or so before Mobley's dismissal, Montgomery told employeeWofford and others that he knew someone was passing out union cards and,if "caughtup with," would be fired.At about the time of the dismissal Basham asked em-ployeeHolt,also a witness for the Respondent,how "he felt about the union."And it is undisputed that on the same day and immediately after Mobley's discharge,employee Leffew,assigned to the trucking job, was asked by Montgomery to tell himifhe heard anything about the Union.The Trial Examiner specifically finds thatBasham told Mobley, upon discharging him, that he had lied, and that the intentof this claim referred to his union activities.In summary,the Trial Examiner concludes and finds that the preponderance ofcredible evidence sustains the allegations of the complaint as to Mobley, that he wasdiscriminatorily discharged in order to discourage membership in a labor organ-ization,and that by such discrimination and by threats and interrogations of Mont-gomery, above found, the Respondent has interfered with, restrained,and coercedemployees in the exercise of rights guaranteed by the Act.A few days after Mobley'sdischarge events occurred involving another smallgroup of employees, in the sewing room, which are also in issue. Several employeestestified concerning their forelady,Blanche Devine, and remarks attributed to hera few days after Mobley's discharge when he and a union representative distributedleaflets to employees as they left the plant.Devine denied such remarks and theRespondent called other employees who said they had not heard them made.With-out here making an extended analysis of each witness' testimony, but having bothobserved their demeanor on the witness stand and appraised inconsistencies in their3Wofford,Honaker, and Engle JACKSON CHAIR COMPANY, INC.659testimony and in statements given to a Board agent before the hearing,the TrialExaminer finds that. 4(1)On the evening Mobley was distributing leaflets, a group of female employeeswent by and Devine told them,"You don't want that old thing,throw it down." 5Employee Goode and Devine went on to a street corner,where Devine repeated herinstruction.Goode gave the leaflet to her, and Devine threw it away.(2)The next morning, during a break, Devine asked employees in a nearby group"who took the papers9"sWhen two admitted it, Devine said she was ashamed ofthem.On this and later occasions the forelady told sewing room employees thatif the Union got in the older women would lose their jobs.Once she said, "Seewhere it got Harold." 7(3)At a later date Devine told employees nearby that "anybody who mentionedthe union down there was on their way out." 8(4) Somewhat later,the day after employee Goode had been interviewed by aBoard agent,Devine queried her as to what she had told him.Goode told her, "I hadto tell him, Mrs. Devine.that you told me to throw it down."When Devine rebukedher and said,"You could have evaded it,the others did," Goode replied,"I am notgoing to lie to any Government man, or anybody else."The Trial Examiner concludes and finds that the foregoing interrogations. threatsof reprisal,and rebuke for telling the truth to a Board agent investigating the case, onthe part of Devine, a responsible agent of the Respondent,constitutes interference,restraint,and coercion of employees'rights under the Act.9IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with its operations described in section 1, above, have a close, intimate, andsubstantial relation to trade,traffic, and commerce among the several States,and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices the TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act.Ithas been found that the Respondent discriminatorily discharged Harold L.Mobley. It will be recommended that the Respondent offer him immediate and fullreinstatement to his former or substantially equivalent position,without prejudiceto his seniority or other rights and privileges,and make him whole for any loss ofpay he may have suffered by reason of such discrimination,by payment to him of asum of money equal to that which he normally would have earned from the date ofsuch discrimination to the date of the offer of reinstatement.Computation of backpay shall be in accordance with the policy set out by the Board in F.W. WoolworthCompany,90 NLRB 289. It will also be recommended that the Respondent makeavailable to the Board on request payroll and other records necessary to the determi-nation of the back pay due.In view of the nature of the unfair labor practices committed,the commission bythe Respondent of similar and other unfair labor practices may reasonably be antici-pated.The remedy should be coextensive with the threat.Itwill therefore be rec-ommended that the Respondent cease and desist from infringing in any manner uponthe rights guaranteed employees by Section 7 of the Act.4 In finding that certain things were said which some witnesses said they did not hear,the Trial Examiner is not thereby,as is intimated in the Respondent's brief,holding thatsuch witnesses were"testifying falsely under oath "The statements were made at restperiods or at lunch,and they well may not have been present-or their recollections mayhave been faulty yet honest.iThe quotations are from the credible testimony of Elizabeth McGee Goode6 The quotations are from the credible testimony of Effie Kennedy4 The quotations are from the credible testimony of Catherine BicknellB The quotations are from the credible testimony of Goode9The Trial Examiner finds that the evidence is insufficient to make a specific findingthat Devine voiced piomises of benefit if employees would keep the Union outWhileGoode's testimony is credited to the effect that Devine told her there would le holidaysand vacations with pay,while at the same time pointing to a union paper, it is not clearthat the promise, if it be so construed,was provisional upon keeping the Union out. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDUponthe basis of the foregoing findings of fact, and upon the entire record in thecase, theTrialExaminer makes the following:CONCLUSIONS OF LAW1.International Union, United Automobile Workers of America, AFL, is a labororganization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the employment of Harold L. Mobley, the Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed by Section 7 of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]WILLIAM D. GIBSON Co., DIVISION OF ASSOCIATED SPRING CORPORATIONandDIE AND TOOL MAKERS LODGE No. 113, INTERNATIONAL ASSOCIA-TION OF MACHINISTS, AFLandUNITED STEELWORKERS OF AMERICA,CIO, AND UNITED STEELWORKERS OF AMERICA, CIO, LOCAL UNIONNo. 3485.Case No. 13-CA-1256. October X9,1954Decision and OrderOn September 15, 1953, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint, except for two minor instances of interrogation notwarranting a remedial order, and recommending that the complaintbe dismissed in its entirety, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel and the Ma-chinists filed exceptions to the Intermediate Report and supportingbriefs.The Respondents and the Steelworkers filed briefs in supportof the Intermediate Report.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board ha considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner insofar as they are consistent with thisDecision?1 In addition, the Respondent also filed a brief in reply to the General Counsel's and theMachinists' exceptions and briefs.The reply brief is hereby accepted.2The Intermediate Report contains certain minor misstatements or inadvertencies, noneof which affects the Trial Examiner's ultimate conclusions.Accordingly, we note thefollowing corrections :The Board held a hearing on the petition in the representation case involved hereinon September 22 and 23, 1952.After receiving the Steelworkers' telegram dated September 19, 1952, the Respondent'sgeneral manager, Goff, called a meeting of the employees named in the said telegram onSeptember 23, not on September 21.110 NLRB No. 88.